Citation Nr: 0535212	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  00-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for left 
homonymous hemianopsia.

2.  Entitlement to a rating higher than 10 percent for 
hemiplegia of the left upper extremity.

3.  Entitlement to a rating higher than 10 percent for 
hemiplegia of the left lower extremity.

4.  Entitlement to a rating higher than 10 percent for 
expressive aphasia.

5.  Entitlement to a rating higher than 10 percent for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 decision of a Department of Veterans Affairs 
(VA), Regional Office (RO). The RO granted service connection 
for residuals of a cerebrovascular accident (CVA or "stroke," 
which the RO also refers to as bihemispheric cerebral 
infarctions); the RO assigned a temporary total rating for 
the condition, to be followed by a minimum 10 percent rating.  
The veteran appealed for a higher rating for CVA residuals.  

In the July 1999 decision, the RO also denied a total 
disability rating based on individual unemployability (TDIU), 
and the veteran appealed that decision as well.  In a March 
2000 decision, the RO identified certain service-connected 
CVA residuals, and assigned related ratings, as follows: a 
visual field defect of both eyes involving left homonymous 
hemianopsia, rated 30 percent; hemiplegia of the left upper 
extremity, rated 10 percent; and hemiplegia of the left lower 
extremity, rated 10 percent.  The veteran continued to appeal 
for a higher evaluation for service-connected CVA residuals, 
and for a TDIU rating.  Owing to clear and unmistakable error 
the RO found in an earlier decision, an effective date of 
April 1, 1989, was assigned for all of the disabilities 
identified as CVA residuals.

The Board remanded this case to the RO in December 2003 for 
further development.  While the case was on remand, the RO 
issued a decision in July 2005 that, in part, granted a TDIU.  
As well, the RO granted secondary service connection for a 
seizure disorder and for expressive aphasia, both conditions 
found to be residual to the CVA.  A 10 percent evaluation was 
assigned for each of these additional disabilities, effective 
April 1, 1989. 


FINDINGS OF FACT

1.  Since April 1, 1989, a visual field defect of both eyes 
has been manifested primarily by left homonymous hemianopsia.

2.  Since April 1, 1989, hemiplegia of the left upper 
extremity has been manifested primarily by mild incomplete 
paralysis of affected radicular group nerves supplying that 
extremity.  

3.  Since April 1, 1989, hemiplegia of the left lower 
extremity has been manifested primarily by no more than mild 
incomplete paralysis of affected nerves supplying that 
extremity.  

4.  Since April 1, 1989, expressive aphasia has been 
manifested by no more than moderate incomplete paralysis of 
the tenth cranial nerve.  

5.  Since April 1, 1989, a seizure disorder has not, on 
average, produced at least one major seizure during any two 
year period or at least two minor seizures in any six month 
period.  


CONCLUSIONS OF LAW

1.  A rating higher than 30 percent for left homonymous 
hemianopsia is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes 8009, 6080 (2005).

2.  A rating of 20 percent for hemiplegia of the left upper 
extremity is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8009, 8513 (2005).

3.  A rating higher than 10 percent for hemiplegia of the 
left lower extremity is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8009, 8520 
(2005).

4.  A rating higher than 10 percent for expressive aphasia is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8009, 8210 (2005).

5.  A rating higher than 10 percent for a seizure disorder is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8009, 8911 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Medical records from Northside Hospital show that the veteran 
was admitted to that facility in July 1988, complaining of 
cough and upper respiratory symptoms.  A CT scan of the brain 
went from being normal to showing a four, wedge-shaped 
embolic phenomenon.  It was believed that an embolus or 
thrombus might have traveled to the brain.  The determination 
was that the veteran had sustained multifocal bihemispheric 
cerebral infarctions.  In view of the four embolic areas 
demonstrated by the CT scan, many subsequent medical reports 
identify the veteran as status post CVA times four.  

The claims file contains records from VA and non-VA medical 
sources pertaining to the veteran's treatment, following his 
admission to Northside Hospital, and continuing through 2005.  
Pertinent treatment entries are mentioned below.  

On VA examination in June 1990, the veteran reported having 
experienced one active seizure.  He did not specify when the 
claimed seizure had occurred nor did he describe the 
character of the seizure.  He indicated he was taking 
Dilantin.  The diagnosis was mild organic brain syndrome as 
residuum from cardiopulmonary arrest.

The veteran presented at a private medical facility in 
February 1991, complaining of an episode of feeling 
disoriented, accompanied by extreme sweating and some chest 
discomfort.  He stated that sounds seemed distant and 
everything seemed to be in "slow motion."  He denied 
definite seizure activity.  The assessment was unusual 
episode, not definite seizure by history, and uncertain 
relationship to elevated blood pressure.  Dilantin was 
continued.  

The veteran was evaluated by a private psychologist in August 
1997.  He gave a history of having experienced seizures, 
starting six months after the stroke in 1988.  The last 
serious seizure was in 1994.  Reportedly, the first three 
seizures were the grand mal type; most recently, seizure 
activity was said to be characterized just by disorientation, 
inability to move, and sweating.  On clinical inspection, 
there were mild word-finding difficulties; memory was 
adequate; cognition was mildly impaired; psychomotor speed 
was average.  The assessment was that the veteran had 
continued petit mal-type seizures, by history.

When examined by a private physician in September 1997, the 
veteran dated his last seizure to June 1997.  He had 
experienced one seizure in the past 12 month.  He indicated 
that seizure activity was manifested by sweating and blurring 
of vision.  There was typical post-ictal lethargy and 
dizziness.  There were reportedly tonic/clonic movements with 
loss of consciousness and shaking of the extremities.  He 
denied a history of any tongue biting or bowel or bladder 
incontinence.  

On clinical inspection, the veteran's gait was normal.  The 
examiner reported mild to moderate difficulty in 
understanding the veteran.  Intensity and clarity of speech 
was good to fair, as was the ability to sustain speech.  
There was diminished grip strength in the left hand, 
estimated at 50 percent of the motor power of the right hand.  
The examiner reported severe digital dexterity loss in the 
left hand, in comparison with the right hand.  The veteran 
could not oppose the little finger and ring finger of the 
left hand.  There was some weakness in the left upper 
extremity, estimated at 4/5 in the proximal left arm and 3/5 
in the distal left arm.  There was decreased sensation and 
numbness of the fingers of the left hand.  The impression was 
status post CVA, with residual speech defect and residual 
weakness of the left arm, mild dysdiadochokinesis of the left 
arm and left leg, with normalization of strength in the left 
leg.  

A private eye physician supplied a report, dated in February 
1998.  Testing of visual fields disclosed minimal 
constriction of vision to the left in each eye, more marked 
on the left.  The reduction in visual field was not enough to 
be considered legally blind.  

A June 1998 VA outpatient clinic note indicates that cranial 
nerves were intact.  No muscle weakness or atrophy was 
detected.  Deep tendon reflexes were symmetrical bilaterally 
throughout.  Upper extremity strength and lower extremity 
strength were graded as 5/5.  

The veteran was evaluated during VA hospitalization from late 
February to early March 1999.  Treatment was primarily for 
alcohol abuse.  On a review of his medical history, he denied 
cardiovascular, pulmonary, or gastrointestinal problems.  He 
reported chronic left lower arm numbness and weakness of the 
left hand.  Clinical inspection revealed that all major 
muscle groups were 5/5 in strength and all had full range of 
motion, except that the left wrist and left leg were 4/5 in 
muscle strength; the left hand also lacked coordination.  
Sharp versus dull sensation was diminished in the left 
extremities.  Joint position sense and vibratory sense were 
intact.  Cranial nerves II to XII were intact.   Speech was 
slightly slowed due to the CVA.  The diagnosis was CVA, 
sequelae of visual defects with left hemiparesis and mild 
expressive aphasia.  

A VA eye examination was performed at a clinic in March 1999.  
By way of history, the veteran related that he had 
experienced 4 grand mal seizures and 10 mini-seizures since 
experiencing the CVA in 1988.  He did not specify when the 
claimed seizures had occurred.  Visual field testing was 
performed.  The assessment was left hemianopsia, mostly 
superior, but extending inferiorally to both eyes, the left 
eye more so than the right eye.  On VA eye examination in 
November 1999, visual field testing showed a fairly congruous 
incomplete left homonymous hemianopsia.

A report from a private physician, dated stamped in September 
1999, relates the veteran's history of three grand mal 
seizures, the last in 1994, and ten small seizures, the last 
being one year before.  It was found that there was minimal 
muscle atrophy about the left deltoid, biceps, and triceps, 
as well as mild to moderate atrophy involving the left 
forearm muscles.  The left deltoid; biceps, triceps, 
pronators, supinators, wrist flexors and extensors were 4-/5.  
Thumb opponens was 3+/5, grip was 2/5, and interossei were 
2/5.  Left hand apraxia was severe, and there was very little 
purposeful movement possible with the left hand.  Gait was 
normal.  Left hip abductors, left quadriceps, hamstrings, 
gastrocnemius, anterior tibial and extensor hallicis longus 
were all 4/5.  Tendon reflexes were symmetrical.  There was 
hypesthesia of the flexor surface of the flexor surface of 
the left forearm distally and the left palm.  The impression 
was stroke with left hemiparesis and very little residual use 
of the left hand.  

The veteran was afforded a VA neurological examination in 
November 1999.  He reported that his last grand mal seizure 
was in 1993.  He also referred to having small "seizures."  
He described the phenomenon of small seizures as a sensation 
of hearing a sea shell noise, darkening of his vision, an 
inability to move or talk, experiencing diaphoresis and 
tachycardia, and loss of concentration.  These episodes 
typically lasted about 20 minutes.  Small seizure episodes 
had occurred 10 times since his stroke in 1988, the last 
reportedly took place in May 1999.  He indicated his left arm 
and hand were weak and that he felt left lower arm numbness.  

On physical examination, it was found that cranial nerves II 
to XII were intact.  Coordination was normal, as was heel-toe 
walk.  Deep tendon reflexes were equal.  He had subjective 
diminished tactile and pain sensation of the left hand and 
lower arm.  He could not oppose the tip of the little finger 
with the tip of the thumb on the left hand.  The tip of the 
thumb and index finger could not reach the median crease of 
the palm.  The circumferences of muscles of the left upper 
and lower arms was smaller than the right, by one centimeter.  
Hand grasp was equal, graded as 5/5.  Power of the large 
muscle groups of the upper extremities was equal, graded as 
5/5.  Resistance against lower extremity elevators was 
slightly diminished on the left, graded as 5-/5, compared to 
the right at 5/5.  He had equal calf muscle circumferences.  

A VA eye examination was performed in January 2002.  In the 
right eye, there was approximately 30 degrees of vertical 
field and 40 degrees of horizontal field remaining, 
relatively inferior to fixation.  In the left eye, there was 
a paracentral field of 30 degrees vertical and 40 degrees 
horizontal remaining, which was more inferior than superior.  
Notations in the claims file from VA clinicians relate that 
the veteran was legally blind, based on visual field testing.  

On VA neurological examination in February 2003, the veteran 
had normal gait.  He had satisfactory rapid hand movement and 
heel-toe walk.  His speech was slightly slurred.  Left hand 
grasp, elbow flexors/extensors, shoulder 
elevators/depressors, and hip and knee flexors/extensors-all 
of these muscle groups were graded as 4/5.  

A VA psychiatric examination was performed in November 2004.  
It was found that speech was coherent, with significant 
periodic word-finding difficulties and slow rate and halting 
rhythm of speech.  

On VA medical examination in June 2005, it was found that 
deep tendon reflexes in the veteran's upper and lower 
extremities were 1+ throughout.  There was not a great deal 
of difference in motor strength between paired extremities, 
graded as 5- on the left and as 5 on the right.  Gait was 
slightly wide-based, but the veteran did not require an 
assistive device such as a walker, cane or crutches to 
ambulate.  

A VA neurological examination was performed in June 2005.  
The veteran related that he took Dilantin every day.  He 
reported that his last seizure took place at least 3 to 4 
years before.  On clinical inspection, there was a question 
of some expressive aphasia with deliberate speech and 
involving mispronunciations.  Cranial nerve testing revealed 
no deficits.  There was 5/5 strength in muscle groups of the 
left lower extremity.  There was no drift or clonus of the 
left upper extremity.  All tests of sensory perception were 
normal.  Gait was within normal limits.  


Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2001 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in July 1999.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
Also obtained were records from the Social Security 
Administration (SSA).  The SSA records contain disability 
determinations, as well as the medical records upon which 
those determinations were based.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  As well, records from a non-VA medical sources 
have also been obtained.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of July 1999 that is the basis of 
this appeal was already issued prior to the enactment of the 
VCAA in November 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his/her claim 
and to respond to VA notices, but the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's April 2001 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the April 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Generally, disability from organic diseases of the central 
nervous system and their residuals may be rated from 10 
percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  

Hemorrhage from brain vessels is rated as for vascular 
conditions under Codes 8007 through 8009 at 100 percent for 
6 months.  Thereafter, rate residuals, with a minimum rating 
of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  

Impairment of the field of vision manifested as homonymous 
hemianopsia warrants a 30 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.

Paralysis of all radicular groups of the upper extremities is 
assigned the following percentage ratings under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513:

							    Major     
Minor
Complete paralysis					       90           
80

Incomplete paralysis:
Severe							       70           
60
Moderate						       40           
30
Mild							       20           
20


Paralysis of the sciatic nerve is rated as follows under 38 
C.F.R. § 4.124a, Diagnostic Code 8520:

An 80 percent rating is warranted for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  Severe incomplete 
paralysis, with marked muscular atrophy warrants a 60 
percent rating.  Moderately severe incomplete paralysis 
warrants a 40 percent rating.  Moderate incomplete paralysis 
warrants a 20 percent rating.  Mild incomplete paralysis 
warrants a 10 percent rating.  

Paralysis of the tenth (pneumogastric, vagus) cranial nerve 
is rated as follows under 38 C.F.R. § 4.124a, Diagnostic Code 
8210:

Complete paralysis warrants a 50 percent rating.  Severe 
incomplete paralysis warrants a 30 percent rating.  Moderate 
incomplete paralysis warrants a 10 percent rating.  

Note:  Dependent upon extent of sensory and motor loss to 
organs of voice, respiration, pharynx, stomach and heart.

Grand mal epilepsy, grand mal is rated under the general 
rating formula for major seizures.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910.

Petit mal epilepsy is rated under the general rating formula 
for minor seizures.  38 C.F.R. § 4.124a, Diagnostic Code 
8911.

Note (1):  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.

Note (2):  A minor seizure consists of a brief interruption 
in consciousness or conscious control associated with 
staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

General Rating Formula for Major and Minor Epileptic 
Seizures:

Averaging at least 1 major seizure per month over the last 
year warrants a 100 percent rating.

Averaging at least 1 major seizure in 3 months over the last 
year; or more than 10 minor seizures weekly warrants an 80 
percent rating.

Averaging at least 1 major seizure in 4 months over the last 
year; or 9-10 minor seizures per week warrants a 60 percent 
rating.

At least 1 major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures 
weekly warrants a 40 percent rating.

At least 1 major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months warrants a 20 percent 
rating.

A confirmed diagnosis of epilepsy with a history of seizures 
warrants a 10 percent rating.  

Note (1): When continuous medication is shown necessary for 
the control of epilepsy, the minimum evaluation will be 10 
percent.  This rating will not be combined with any other 
rating for epilepsy.

Note (2):  In the presence of major and minor seizures, rate 
the predominating type.

Note (3):  There will be no distinction between diurnal and 
nocturnal major seizures.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20 (2005).


Analysis

There is no dispute that the veteran has significant 
disability resulting from a stroke he suffered in July 1988.  
The medical evidence demonstrates several residual 
impairments stemming from that stroke.  They include the 
following:  left homonymous hemianopsia, hemiplegia of the 
left upper extremity, hemiplegia of the left lower extremity, 
expressive aphasia, and a seizure disorder.  The extent of 
impairment involving each condition is discussed below.

The veteran has left homonymous hemianopsia.  In his case, 
that condition involves a constriction of the field of vision 
affecting the left halves of the visual fields of the two 
eyes.  There is some conflict in the medical evidence about 
the extent of the constriction of the visual field, such that 
a private examiner did not deem the visual field loss to be 
of sufficient magnitude to constitute legal blindness.  
However, VA clinicians have deemed the veteran to be legally 
blind because of his left homonymous hemianopsia.  In any 
event, whether or not he is regarded as legally blind does 
not figure in how the condition is treated for rating 
purposes, as explained below.  

Left homonymous hemianopsia is rated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  That diagnostic code is very specific 
in providing a maximum evaluation of 30 percent for that 
condition.  The veteran has been assigned a 30 percent rating 
throughout the entire appeal period under consideration.  On 
the current record, no basis is provided for assignment of a 
higher rating for left homonymous hemianopsia.  

The RO has evaluated hemiplegia of the left upper extremity 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for 
application to incomplete paralysis of the ulnar nerve of the 
minor extremity.  The ulnar nerve supplies the forearm and 
governs motor and sensory functions of the wrist, hand and 
fingers.  Upon a review of the record, the Board is convinced 
that the CVA was of sufficient magnitude that it may well 
have involved nerves that supply the entire left upper 
extremity, to include not only the forearm, but the upper arm 
as well.  In this regard, there is clinical evidence 
suggesting some degree of compromise of motor power of the 
left proximal arm, i.e., the left upper arm, in addition to 
the left distal arm, i.e., the left forearm.  Hence, the 
Board shall evaluate hemiplegia of the left upper extremity 
on the basis of incomplete paralysis of all radicular groups 
under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  

A review of the medical evidence pertaining to the left upper 
extremity demonstrates that a private examiner, in September 
1997, found what was characterized as "severe" digital 
dexterity loss.  In this regard, the clinician reported the 
veteran's total loss of ability to touch certain fingers of 
the left hand to one another, as well as a 50 percent 
reduction in left hand grip strength.  Another private 
physician reported a significant compromise of motor power of 
the left arm and hand, indicating that he veteran had very 
little purposeful movement of the hand.

By contrast, VA examinations over the years, subsequent to 
the reports prepared by the two private physicians, 
demonstrated that the veteran had much greater motor power 
and function of the left hand than that reported by private 
examiners.  In this regard, the veteran did have inability to 
oppose the thumb to certain other fingers and he had good 
hand grasp.  No significant atrophy of structures of the left 
hand was detected, and the veteran had virtually full motor 
power of all left upper extremity muscle groups.  Although 
the left hand does exhibit some loss of motor power, VA 
examiners did not identify any compromise of motor power of 
left upper extremity muscles supplying the shoulder or elbow.  

Upon a longitudinal review of the record, the Board 
determines that at no time during the appeal period has the 
veteran experienced more than mild incomplete paralysis of 
left upper extremity radicular groups.  However, mild 
incomplete paralysis of the upper extremity radicular groups 
of the minor arm warrants a 20 percent evaluation, rather 
than the 10 percent evaluation provided for mild incomplete 
paralysis of the ulnar nerve of the minor arm under 
Diagnostic Code 8516.  Subjective sensory changes of the left 
hand, experienced by the veteran as pain and numbness, are 
included in the 20 percent rating that this Board decision 
assigns for mild incomplete paralysis of all radicular groups 
of the left upper extremity.  Criteria for a rating yet 
higher than 20 percent for hemiplegia of the left upper 
extremity are not satisfied.  This is because at no time 
during the appeal period has the disability picture been 
consistent with moderate incomplete paralysis of all 
radicular groups of the minor arm under Diagnostic Code 8513.  

Hemiplegia of the left lower extremity may be rated on the 
basis of sciatic nerve impairment under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The medical evidence demonstrates that 
there is no atrophy affecting any lower extremity muscle 
groups.  Coordination was found to fully normal.  Repeated 
testing by clinicians over the years showed that the veteran 
had normal gait.  In only one instance, in June 2005, did a 
medical examiner find any compromise of gait.  Even then, the 
veteran was found to have, at most, only a slight disturbance 
of gait, and the examiner added that no assistive device was 
required, despite the slightly wide-based gait.  At the same 
time, a VA neurologist in June 2005 discerned no impairment 
of gait.  Left lower extremity muscle group motor power over 
the years has been found to be at least 4 on a scale of 5.  
In all, at no time during the appeal period has the veteran 
experienced more than mild incomplete paralysis of the 
sciatic nerve.  In order to be entitled to a rating higher 
than 10 percent, there must be objective evidence of moderate 
incomplete paralysis of the sciatic nerve.  This has not been 
demonstrated.  

Expressive aphasia may be rated on the basis of impairment of 
the tenth cranial nerve under 38 C.F.R. § 4.124a, Diagnostic 
Code 8210.  The tenth cranial nerve governs motor and sensory 
functions of organs of voice, as well as functions of 
respiration and of the pharynx, stomach and heart.  The 
medical evidence demonstrates that, in this case, tenth 
cranial nerve impairment is primarily manifested as aphasia, 
a phenomenon that includes a defect or loss of the power of 
expression by speech or of comprehending language, due to 
injury or disease of brain centers.  Evaluations over the 
years have shown that the veteran primarily has expressive 
aphasia that is manifested by no more than slight to moderate 
slurring of speech and or more than slight to moderate 
difficulty with word-finding.  Significantly, there is no 
clinical evidence indicating any compromise of activities of 
respiration, swallowing, or compromise of gastrointestinal or 
cardiac functioning because of damage to the tenth cranial 
nerve.  At no time during the appeal period has the veteran 
experienced more than moderate impairment from incomplete 
paralysis of the tenth cranial nerve.  Absent objective 
evidence of severe incomplete paralysis of the tenth cranial 
nerve, criteria are not satisfied for assignment of more than 
a 10 percent rating for expressive aphasia.

The medical evidence provides no documentation over the years 
of any pattern of hospitalizations or doctor office visits 
for grand mal seizure activity.  As well, the veteran's 
history, to the extent he provides any specificity about 
grand mal seizures, indicates that they have been infrequent, 
occurring on average only once every several years, over the 
period since April 1, 1989.  Medical opinion in the claims 
file demonstrates that minor seizures is the predominating 
type of seizure activity in this case.  

The veteran requires continuous medication for control of his 
seizure disorder and has been assigned a 10 percent 
evaluation to reflect the need for antiseizure medication.  
In order to be entitled to assignment of a rating higher than 
10 percent for his seizure disorder, there must be objective 
evidence of a pattern of at least 1 major seizure in the last 
two years or at least 2 minor seizures in the last 6 months.  
This has not been demonstrated at any time during the appeal 
period.  

The Board has considered whether a "staged" rating is 
appropriate for any of the veteran's, that are the subjects 
of this appeal, stemming from the CVA.  As to all 
disabilities except hemiplegia of the left upper extremity, 
the record does not support assigning different percentage 
disability ratings during the period in question than those 
assigned by the RO.  Fenderson, supra.  Although not actually 
"staging" the rating for left upper extremity hemiplegia, 
this Board decision assigns the next higher rating of 20 
percent for that condition for the entire appeal period under 
consideration, retroactive to April 1, 1989.  

For the reasons discussed above, the claims for higher 
initial ratings for all disabilities that are the subjects of 
this appeal, other than left upper extremity hemiplegia, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim(s), that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



	(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 30 percent for left homonymous 
hemianopsia is denied.

A rating of 20 percent for hemiplegia of the left upper 
extremity is granted, subject to governing criteria 
pertaining to the payment of monetary awards.

A rating higher than 10 percent for hemiplegia of the left 
lower extremity is denied.  

A rating higher than 10 percent for expressive aphasia is 
denied.

A rating higher than 10 percent for a seizure disorder is 
denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


